DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objection
The abstract of the disclosure is objected to because is not presented in a clear and independent manner.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 13, it recites “A computer program product comprising a code means…” in line 1. However, the broadest reasonable interpretation of the claim, when read in light of its corresponding disclosure, appears to be embodied on a transitory computer readable medium or signal. Therefore, the claim is rejected as being directed to non-statutory subject matter.  Examiner recommends amending the claim in order to include “non-transitory carrier medium …”.

Regarding claim 14, it recites “A carrier medium…” in line 1. However, the broadest reasonable interpretation of the claim, when read in light of its corresponding disclosure, appears to be embodied on a transitory computer readable medium or signal. Therefore, the claim is rejected as being directed to non-statutory subject matter.  Examiner recommends amending the claim in order to include “non-transitory carrier medium …”.

For claim 14:
This claim is also rejected as it depends upon a rejected claim.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For claim 4:
In line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For claim 6:
In line 2, “the at least one second user” lacks of antecedent basis. Previously, it was recited “second user” not “at least one second user”.

For claim 7:
In line 2, it is unclear whether it should be “of the second user of the second user device”.

For claim 8:
In line 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For claim 10:
In line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For claim 13:
It is unclear whether this is an independent or dependent claim.
In line 2, it is unclear whether it should be “the computer device”.
In line 2, “the receiving and generating items” lacks of antecedent basis.

For claim 14:
It is unclear whether this is an independent or dependent claim.

For claims 2-11:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Almogy et al. (US Patent Application Publication No. 2013/0318027).

Regarding claim 1, Almogy teaches an arrangement for prediction of data related to health conditions ([Paragraph 2]), wherein the arrangement comprises at least one communication interface configured to receive health-related data, preferably comprising measurement data, from a first user device of a first user ([Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]), associated with a first time and a first location (health data for first device of first user) and at least one processor configured to utilize said received health-related data to generate predictive data to be indicated to a second user device of a second user and associated with a second time and a second location (based on first user data, it is predicted condition for second user and device on second time and location [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 2, Almogy further teaches the arrangement of claim 1, wherein the health-related data comprises data that is related to a symptom or state of a health condition of the first user of the first user device (symptoms of several illnesses are considered for the first user of the first device [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 3, Almogy further teaches the arrangement of claim 1, wherein the at least one processor is additionally configured to receive external data from at least one external source and utilize said external data in the generation of predictive data (predicted data produced from external data [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 4, Almogy further teaches the arrangement of claim 1, wherein the arrangement additionally comprises at least one health measurement apparatus, preferably integral with or at least functionally connected to said first user device, optionally configured to take a respiratory measurement (respiratory measurements are also considered [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 5, Almogy further teaches the arrangement of claim 4, wherein said health-related data comprises measurement data provided by the health measurement apparatus ([Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 6, Almogy further teaches the arrangement of claim 1, wherein the processor is configured to send a notification to the at least one second user device based on said predictive data if one or more predefined criteria are met (notifications sent to users based on thresholds [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 7, Almogy further teaches the arrangement of claim 6, wherein the notification is indicative of a predicted future change in the health status of the user of the second user device (change in health of the second user is determined [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 8, Almogy further teaches the arrangement of claim 1, wherein the processor is configured to utilize user profile data, optionally comprising demographics data and/or medical records or diagnosis data indicative of a medical condition or disease such as allergy (allergies are considered [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]), associated with at least the first and second users and preferably received from at least the first user device and the second user device, respectively, to generate the predictive data (thus, the prediction being estimated [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 9, Almogy teaches the arrangement of claim 8, wherein the processor is configured to determine the first user as at least one user whose data is to be utilized for generating the predictive data for the second user (first user’s data used for the second user), through matching user profile data associated with the second user with the user profile data associated with a plurality of other users comprising said first user (matching profiles being used for the determination of the prediction [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 10, Almogy further teaches the arrangement of claim 1, wherein the processor is configured to utilize obtained environmental data to generate the predictive data, said environmental data preferably comprising at least one element selected from the group consisting of: weather data, air pollution data, particulate data, pollen data, and data related to pulmonary infections (environmental data used for the prediction [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 11, Almogy further teaches the arrangement of claim 1, wherein the processor is additionally configured to send recommendations regarding actions to be taken related to a health condition (recommendations generated for the users [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 12, Almogy further teaches a method for prediction of data related to health conditions to be performed by an electronic arrangement comprising at least one computing device ([Paragraph 2]), wherein the method comprises:
providing at least one first user device (first user),
providing at least one second user device (second user device)
receiving health-related data from the at least one first user device, associated with a first time and a first location ([Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]), and
generating predictive data related to the at least one second user device and associated with a second time and a second location (predictive data is generated for second user of second device [Paragraphs 18, 20, 24, 28-30, 34, 75, 77-79, 84, 91, 101-104, 138-140, 162, 173, 189-190, 267]).

Regarding claim 13, this claim is rejected as applied to claim 12.
Regarding claim 14, this claim is rejected as applied to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 18, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633